DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 04/29/2022 and 05/09/2022 is/are being considered by the examiner.
Claims 9-15 are pending:
Claims 1-8 are canceled


Response to Arguments
Applicant’s arguments and/or amendments, with respect to specification objection have been fully considered and are persuasive.  The specification objection of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to drawing objections have been fully considered. 
Drawings dated 05/09/2022 overcome the drawing objections of record.

Applicant’s arguments and/or amendments, with respect to claim objections have been fully considered and are persuasive.  The claim objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 112b rejections have been fully considered and are persuasive.  The 35 USC 112b rejections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 103 art rejections by Aynes (US 2007/0231149), Pietricola (WO 2005/040559), and Liu (US 6,508,630) have been fully considered and are persuasive.  The 35 USC 103 art rejections of record has been withdrawn. 
In particular, applicant’s arguments on pages 7-11 that their motivation is different than the motivation taught by Pietricola, and therefore the applied optimization via result effective variable of the rejection of record does not read on the claimed range of a minimum stagger angle within the range of 1-7 deg.


Claim Interpretation - Language
Language and/or terms in the claims are interpreted as follows:
“the difference” is being read in a strict mathematical sense to relate to subtraction, as this is how one of ordinary skill in the art would read the cited phrase in the context of the claim language, unless explicitly otherwise stated in the instant action.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 9
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “wherein the stagger angle at the minimum is between 1 [degree] and 7 [degree].” in combination with the remaining limitations of the claim.
Claim 10-15 are allowable based on dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745            

/Ninh H. Nguyen/Primary Examiner, Art Unit 3745